            Case 1:19-mj-00281-MSN  Document
                                UNITED STATES4DISTRICT
                                               Filed 06/26/19
                                                        COURTPage 1 of 1 PageID# 9
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION


UNITED STATES                                               A^S NAdD^ANOFF
                                                 JUDGE: MICHA^S.
                                                 CASE NO.: Vnrw'
                                                 HEARING:~^H-
                                                 DATE:_J2@2
                                                 TIME:


I)EFEND>J<T(S) /A
                      Ca.nVr^-Vgl^ CLERK:
                                   REPORTER: fTR GOLD SYSTEM
                                          CHRISTINA MARQUEZ
COUNSEL FOR UNITro STATES:                                1 Y \0^
             EFENDANT:
COUNSEL FOR DEFENDANT                    Rnr^r^
INTERPRETER:            \                     LANGUAGE:                      E
          APPEARED
              .RED(
                  ( )THROUGH COUNSEL( )FAILED TO APPEAR( )
                                                         )WARRAN
                                                          WARRANT TO BE ISSUED
( )RULE 5 ADVISEMENT                            ( )DEFT. ADMITS( )DENIES VIOLATION
( )COURT TO APPOINT COUNSEL                     ( )COURT FINDS DEFT.IN VIOLATION
( )DEFT.TO RETAIN COUNSEL                       ( )DEFT CONTINUED ON PROBATION
( )CONTACT PREVIOUS COUNSEL & REAPPOINT
( )PRELIMINARY EXAMINATION WAIVED
( )COURT FINDS PROBABLE CAUSE
( )GOVT NOT SEEKING DETENTION
J>iirs.REQUESTS DETENTIOl£^>^RANTED( )DENIED
     )DEFT PLACED ON PR BOND WITH CONDITIONS    ( )DEFT CONTINUED ON BOND


 CONDITIONS OF RELEASE:           '
($        )UNSECURED($          )SECURED( )PTS( )3'^ PARTY( )TRAVEL RESTRICTED
( )APPROVED RESIDENCE( )SATT( )PAY COSTS( )ELECTRONIC MONITORING
( )MENTAL HEALTH TEST/TREAT( )ROL( )NOT DRIVE( )FIREARM( )PASSPORT
( )AVOID CONTACT( )ALCOHOL & DRUG USE( )EMPLOYMENT

 MINUTES:


( )GOVT ADDUCED EVIDENCE & RESTS( )EXHIBITS:

( )DEFT ADDUCED EVIDENCE & RESTS( )EXHIBITS:




( )GOVT.( )DEFT.( )JOINT MOTION TO CONTINUE( )GRANTED( )DENIED

 NEXT APPEARANCE:
                                                               AT                    AM OR PM
( )DHC )PH( )STATUS( )TRIAL( )JURY( )PLEA( )SENT( )PBV( )SRV( )VCR( )R5
( )ARRAIGN( )IDENTITY( )OTHER JUDGE

( )MATIER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

( )RELEASE ORDER GIVEN TO USMS
